NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellant,

                                        v.

                   MCKAYLAN TIERRA MARIE MUDD,
                             Appellee.

                             No. 1 CA-CR 20-0215
                               FILED 5-18-2021


           Appeal from the Superior Court in Coconino County
                         No. S0300CR201900153
                 The Honorable Ted Stuart Reed, Judge

                                  AFFIRMED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Daniel Noble
Counsel for Appellee

Antol & Sherman, PC, Flagstaff
By Bryan A. Antol
Counsel for Appellant
                            STATE v. MUDD
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1           The State of Arizona appeals the superior court’s order
granting defendant McKaylan Mudd’s motion to suppress. Because the
State has shown no error, the order is affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2             Viewing the evidence at the suppression hearing in a light
most favorable to sustaining the order, State v. Butler, 232 Ariz. 84, 87 ¶ 8
(2013), one morning in February 2019, an Arizona Department of Public
Safety Trooper saw a gray sedan going eight miles over the speed limit on
Interstate 40. The Trooper activated his lights and safely stopped the car
two miles later. It was 8:13 a.m.

¶3            The Trooper got out of his patrol car and approached the car
on the passenger side. Mudd was in the driver’s seat and a male was in the
front passenger seat. The Trooper saw no signs of contraband or illegal
activity in the car or impairment by the occupants. After introducing
himself, the Trooper explained he “would be issuing a warning for the
speeding violation,” not a ticket.

¶4             The Trooper asked Mudd for her driver’s license and the car’s
registration. Mudd gave the Trooper her license, stating it was a rental car.
She also provided the Trooper the rental agreement, showing she rented
the car at the Nashville International Airport three days earlier and the car
should have been returned the day before. At that point, the superior court
later found, the Trooper had all the information he needed to write the
warning, other than inspecting and recording the Vehicle Identification
Number (VIN) located on the car’s door or dashboard.

¶5            The Trooper then directed Mudd to “just come on back” and
sit with him in his patrol car as he processed her warning on his dashboard
computer. The Trooper later testified that this was an order and Mudd
“needed to come back to my vehicle.” The Trooper routinely asks
“violator[s] to come back to my vehicle,” adding “that’s typically how I


                                     2
                            STATE v. MUDD
                           Decision of the Court

conduct 99 percent of my traffic stops.” When asked why he instructs
almost every motorist to join him in his patrol car, the Trooper said it
improves safety by separating him from passing traffic and separating
drivers from concealed weapons, adding that he can smell their breath for
alcohol.

¶6             Mudd went with the Trooper and sat in the front passenger
seat of the patrol car; the passenger remained in the rental car. The Trooper
ran Mudd’s “driver’s license information through dispatch, verified the
necessary information from the rental agreement, and typed the driver and
vehicle information into the simple half-page warning document.” While
doing so, the Trooper asked Mudd about 20 questions unrelated to
speeding, including questions “about her trip, her family, and her
employment.” Mudd said she and the passenger (her brother) were
returning to Tennessee after visiting their hospitalized uncle in “Los
Angeles, I mean, Huntington Park,” adding “our uncle had surgery” and
“it’s not looking good.” Mudd could not remember the hospital’s name,
and the Trooper described her as fidgety and anxious. Mudd also
volunteered that her brother was blind, and they received a speeding ticket
“on the way over here.”

¶7           After questioning Mudd for “approximately 11–12 minutes,”
the Trooper left Mudd in the patrol car and went back to the rental car to
confirm the VIN. The Trooper had not yet returned Mudd’s license and
admitted he “did not yet believe he had the necessary reasonable suspicion
to detain [Mudd] beyond the issuance of the warning.”

¶8            When confirming the VIN, the Trooper asked the passenger
various questions unrelated to the speeding issue for about two minutes.
When asked “what brings you guys out west,” the passenger said he and
Mudd had been in San Diego visiting their mother for about a “week-and-
a-half.” He denied there was a family emergency or that they visited other
family members. The Trooper testified that he “noted many of the
passenger’s answers were inconsistent with” Mudd’s.

¶9            The Trooper then returned to his patrol car. Rather than give
Mudd the warning, the Trooper then asked her another 15 questions for
another five minutes or so. The Trooper confronted Mudd with her
passenger’s inconsistent answers, which she could not explain. The Trooper
eventually asked Mudd if there were drugs in the car; she said no. The
Trooper then took Mudd’s pulse. The Trooper later testified her pulse was
“130 beats per minute, which the Trooper interpreted as reflecting her




                                     3
                             STATE v. MUDD
                            Decision of the Court

‘extreme anxiety.’” Mudd denied consent for the Trooper to search the
rental car. She also denied consent to have a K-9 sniff the car’s exterior.

¶10          The Trooper had not, by that point, given the warning for
speeding to Mudd or returned her documents. The Trooper radioed for a
K-9 unit, which arrived at 8:48 a.m., 35 minutes after the traffic stop began.
A drug-detection dog alerted to the rental car. The Trooper then searched
the car and discovered nine pounds of methamphetamine, marijuana and
drug paraphernalia. Mudd and her passenger were arrested at 8:53 a.m. No
warning was issued that day. In fact, Mudd did not receive the warning
until months later.

¶11           The State charged Mudd with transportation of dangerous
drugs for sale, a Class 2 felony; possession of narcotic drugs, a Class 4
felony; possession of marijuana, a Class 6 felony; and possession of drug
paraphernalia, a Class 6 felony. Mudd filed a pretrial motion to suppress
the evidence found inside the rental car, arguing the Trooper improperly
extended the traffic stop to investigate unrelated crimes without reasonable
suspicion. At an evidentiary hearing, where the Trooper testified, the court
also received an audio/video recording, showing forward from the patrol
car and the patrol car passenger compartment, lasting nearly 19 minutes
and capturing some of the sights and sounds of the interaction. After
weighing and assessing the evidence, including credibility, and hearing
argument of counsel, the court granted Mudd’s motion to suppress.

¶12          In a detailed 10-page minute entry, the superior court found
the Trooper had reasonable suspicion of speeding to justify the initial traffic
stop but impermissibly extended the stop:

              In this case, once [Mudd] provided the trooper
              her driver’s license and the rental agreement,
              the trooper needed only to (1) visually inspect
              and write down the VIN on the vehicle, (2)
              check [Mudd’s] driver’s license and determine
              whether there were any outstanding warrants,
              and (3) type up and deliver the simple warning
              document to [Mudd]. The trooper did not need
              [Mudd] to join him in his patrol car to conduct
              these traffic-based inquiries expeditiously. The
              trooper did not have safety concerns justifying
              his requirement that [Mudd] join him in his
              patrol car. The trooper did not need to interview
              [Mudd] about her trip, her family, her


                                      4
                            STATE v. MUDD
                           Decision of the Court

              employment, etc., to complete the mission of the
              stop: issuing a warning for excessive speed.
              [Mudd’s] presence in the trooper’s patrol car
              was not a consensual encounter. The trooper
              had not yet developed independent reasonable
              suspicion to justify seizure of [Mudd] for
              inquiries unrelated to the warning. As the
              Supreme Court enunciated in Rodriguez [v.
              United States, 575 U.S. 348 (2015)], the critical
              question is not whether the “unrelated
              inquiries” occurred before or after the officer
              issued a ticket or warning, but whether the
              “unrelated inquiries” prolonged — i.e., added
              time to — the stop. Id. By requiring [Mudd] to
              join him in his patrol car when he required no
              further information from her and immediately
              questioning her on topics unrelated to the
              warning, the trooper detoured and prolonged
              the traffic stop beyond the scope authorized by
              his reasonable suspicion that [Mudd] had
              committed a traffic offense. This action violated
              [Mudd’s] Fourth and Fourteenth Amendment
              right against unreasonable seizures.

The court found that “[b]ecause the evidence discovered in [Mudd’s]
vehicle was obtained as a result of an unconstitutional warrantless seizure,
[Mudd’s] motion to suppress said evidence is granted.” The State
unsuccessfully moved for reconsideration. This court has jurisdiction over
the State’s timely appeal pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (A.R.S.) §§ 12-120.21(A)(1),
13-4031 and 13-4033(A) (2021).1

                              DISCUSSION

I.     Applicable Fourth Amendment Standards.

¶13          The State argues the superior court erred in granting Mudd’s
motion to suppress based on two primary assertions: (1) the Trooper could
ask Mudd to come to his patrol car; and (2) the Trooper could ask Mudd
questions while he filled out the warning. But the dispositive issue is


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                     5
                              STATE v. MUDD
                             Decision of the Court

different: whether the Trooper’s actions measurably extend the traffic stop
beyond the time needed to reasonably complete its mission. See Rodriguez
v. United States, 575 U.S. 348, 357 (2015); Illinois v. Caballes, 543 U.S. 405, 408
(2005); see also Arizona v. Johnson, 555 U.S. 323, 333 (2009) (noting law
enforcement questions unrelated to the traffic stop are permissible “so long
as the inquiries do not measurably extend the stop’s duration”).

¶14            The “central inquiry under the Fourth Amendment” is “the
reasonableness in all the circumstances of the particular governmental
invasion of a citizen’s personal security.” Terry v. Ohio, 392 U.S. 1, 19 (1969).
Making that determination under the facts provided in any particular case
requires the court to balance “the public interest and the individual’s right
to personal security free from arbitrary interference by law officers.” United
States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975) (citing cases).

¶15             A traffic stop must “last no longer than necessary to effectuate
the purpose of the stop.” Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality
opinion). That includes “checking the driver’s license, determining whether
there are outstanding warrants against the driver, . . . inspecting the
automobile’s registration and proof of insurance” and the time required for
officers “to attend to related safety concerns.” Rodriguez, 575 U.S. at 354, 355.
Among other things, (1) the “scope” of an investigatory “detention must be
carefully tailored to its underlying justification,” and (2) the “investigative
methods employed [by an officer] should be the least intrusive means
reasonably available.” Royer, 460 U.S. at 500 (citation omitted).

¶16           The State has the burden to prove a seizure “justif[ied] on the
basis of a reasonable suspicion was sufficiently limited in scope and
duration to satisfy the conditions of an investigative seizure.” Id. The Fourth
Amendment requires probable cause when “a police confinement” extends
“beyond the limited restraint of a Terry investigatory stop.” Id. at 496.

¶17           When conducting a traffic stop, a police officer may also
require “certain negligibly burdensome precautions in order to complete
his mission safely,” Rodriguez, 575 U.S. at 356, including the “mere
inconvenience” of ordering motorists to exit their vehicles, Pennsylvania v.
Mimms, 434 U.S. 106, 111 (1977). Police officers cannot, however, wield
pretextual “safety precautions” designed to “facilitate” investigation of
other crimes, at least until gaining reasonable suspicion of the other crimes.
Rodriguez, 575 U.S. at 356.




                                        6
                             STATE v. MUDD
                            Decision of the Court

II.    The Superior Court Did Not Abuse Its Discretion.

¶18           “In reviewing an order involving a motion to suppress, we
review the facts in the light most favorable to sustaining the order, and will
not disturb the trial court’s ruling absent ‘clear and manifest error.’” State
v. Dean, 206 Ariz. 158, 161 ¶ 9 (2003) (quoting State v. Hyde, 186 Ariz. 252,
265 (1996)). This court reviews a ruling on a motion to suppress for an abuse
of discretion, deferring to the “court’s factual findings if reasonably
supported by the evidence,” but reviewing the court’s “ultimate legal
determination de novo.” State v. Adair, 241 Ariz. 58, 60 ¶ 9 (App. 2016). This
court will not “reweigh the evidence or reassess credibility issues on
appeal.” Williams v. King, 248 Ariz. 311, 317 ¶ 26 (App. 2020) (citation
omitted).

¶19           The superior court found the Trooper required Mudd to come
to the patrol car “when he required no further information from her” and
“question[ed] her on topics unrelated to the warning” for more than 15
minutes. By taking these actions, the court found the Trooper “detoured
and prolonged the traffic stop beyond the scope authorized by his
reasonable suspicion that” Mudd was speeding. Based on these facts, the
court found the Trooper’s actions violated Mudd’s Fourth and Fourteenth
Amendment right against unreasonable seizures.

¶20           On this record, the State has not shown the superior court
abused its discretion. That court received and balanced the evidence by
weighing the Trooper’s stated reasons for ordering Mudd’s presence in the
patrol car against “the intrusion into [Mudd’s] personal liberty occasioned”
by his order. See Mimms, 434 U.S. at 109–11 (“[W]e look first to that side of
the balance which bears the officer’s interest in taking the action that he
did,” and then “weigh the intrusion into the driver’s personal liberty
occasioned . . . by the order to get out of the car.”). The superior court’s
reasonableness determinations, turning as they did on an assessment of
witness credibility and weighing evidence, are supported by the evidence
presented at the evidentiary hearing.

¶21            Citing United States v. Sharpe, the State correctly asserts that
“[t]here is no hard and fast limit for gauging the reasonableness of length
of the detention.” 470 U.S. 675, 686 (1985) (noting United States v. Place, 462
U.S. 696 (1983) “expressly rejected the suggestion that we adopt a hard-and-
fast time limit for a permissible Terry stop”). Had the superior court applied
such a per se rule here, it would have erred. Cf. State v. Sweeney, 224 Ariz.
107, 109 ¶ 5 (App. 2010) (noting preparing and completing warning ticket
“consumed eight minutes”). The court, however, did not apply a per se,


                                      7
                             STATE v. MUDD
                            Decision of the Court

hard-and-fast time limit for the stop. Instead, it considered the specific facts
presented, found certain actions unrelated to speeding extended and
prolonged the stop and, based on those factual findings, concluded the
ensuing search and seizure of drugs and paraphernalia violated Mudd’s
constitutional rights.

¶22           The court found the Trooper required no more information
from Mudd to process the warning after she provided her driver’s license
and the rental agreement. The Trooper did not notice any weapons or drugs
in plain view. Nor did Mudd’s traffic offense require her presence in the
patrol car. Indeed, the Trooper offered no unique or specific reasons to
order Mudd’s presence in the patrol car. Although the Trooper testified his
routine was for safety purposes, the superior court did not accept that
justification as a factual matter. Moreover, the Trooper could have
protected himself against passing traffic with less intrusive alternative
methods, such as talking to Mudd through the passenger window on the
passenger side as he did when first approaching Mudd’s car. Royer, 460 U.S.
at 504 (“We also think that the officers’ conduct was more intrusive than
necessary to effectuate an investigative detention otherwise authorized by
the Terry line of cases.”); see also Mimms, 434 U.S. at 111 (“Rather than
conversing while standing exposed to moving traffic, the officer prudently
may prefer to ask the driver of the vehicle to step out of the car and off onto
the shoulder of the road where the inquiry may be pursued with greater
safety to both.”). The evidentiary record supports the court’s factual
findings. And the State has not shown that the legal conclusions based on
those factual findings were wrong.

                               CONCLUSION

¶23           The superior court’s order granting Mudd’s motion to
suppress is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         8